

116 S3486 IS: CDC Tribal Public Health Security and Preparedness Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3486IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve State, local, and tribal public health security.1.Short titleThis Act may be cited as the CDC Tribal Public Health Security and Preparedness Act.2.Improving State, local, and tribal public health securitySection 319C–1 of the Public Health Service Act (42 U.S.C. 247d–3a) is amended—(1)in the section heading, by striking and local and inserting , local, and tribal;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (B), by striking or at the end;(ii)in subparagraph (C), by striking and at the end and inserting or; and(iii)by adding at the end the following:(D)be an Indian tribe, tribal organization, or a consortium of Indian tribes or tribal organizations; and; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting , as applicable after including;(ii)in subparagraph (A)(viii)—(I)by inserting and tribal after with State;(II)by striking (as defined in section 8101 of the Elementary and Secondary Education Act of 1965) and inserting and tribal educational agencies (as defined in sections 8101 and 6132, respectively, of the Elementary and Secondary Education Act of 1965); and(III)by inserting and tribal after and State;(iii)in subparagraph (G), by striking and tribal and inserting tribal, and urban Indian organization; and(iv)in subparagraph (H), by inserting , Indian tribes, and urban Indian organizations after public health; (3)in subsection (e), by inserting Indian tribes, tribal organizations, urban Indian organizations, after local emergency plans,;(4)in subsection (h)—(A)in paragraph (1)(A)—(i)by striking through 2023 and inserting and 2020; and(ii)by inserting before the period ; and $690,000,000 for each of fiscal years 2021 through 2023 for awards pursuant to paragraph (3) (subject to the authority of the Secretary to make awards pursuant to paragraphs (4) and (5)) and paragraph (8), of which not less than $5,000,000 shall be reserved each fiscal year for awards under paragraph (8); (B)in the heading of paragraph (3), by inserting for States after amount; and(C)by adding at the end the following:(8)Tribal eligible entities(A)Determination of funding amount(i)In generalThe Secretary shall award at least 10 cooperative agreements under this section, in amounts not less than the minimum amount determined under clause (ii), to eligible entities described in subsection (b)(1)(D) that submits to the Secretary an application that meets the criteria of the Secretary for the receipt of such an award and that meets other reasonable implementation conditions established by the Secretary, in consultation with Indian tribes, for such awards. If the Secretary receives more than 10 applications under this section from eligible entities described in subsection (b)(1)(D) that meet the criteria and conditions described in the previous sentence, the Secretary, in consultation with Indian tribes, may make additional awards under this section to such entities.(ii)Minimum amountIn determining the minimum amount of an award pursuant to clause (i), the Secretary, in consultation with Indian tribes, shall first determine an amount the Secretary considers appropriate for the eligible entity.(B)Available until expendedAmounts provided to a tribal eligible entity under a cooperative agreement under this section for a fiscal year and remaining unobligated at the end of such year shall remain available to such entity during the entirety of the performance period, for the purposes for which said funds were provided. (C)No matching requirementSubparagraphs (B), (C), and (D) of paragraph (1) shall not apply with respect to cooperative agreements awarded under this section to eligible entities described in subsection (b)(1)(D).; and(5)by adding at the end the following:(l)Special rules related to tribal eligible entities(1)ModificationsAfter consultation with Indian tribes, the Secretary may make necessary and appropriate modifications to the program under this section to facilitate the use of the cooperative agreement program by eligible entities described in subsection (b)(1)(D). (2)Waivers(A)In generalExcept as provided in subparagraph (B), the Secretary may waive or specify alternative requirements for any provision of this section (including regulations) that the Secretary administers in connection with this section if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of this program with respect to eligible entities described in subsection (b)(1)(D). (B)ExceptionThe Secretary may not waive or specify alternative requirements under subparagraph (A) relating to labor standards or the environment. (3)ConsultationThe Secretary shall consult with Indian tribes and tribal organizations on the design of this program with respect to such tribes and organizations to ensure the effectiveness of the program in enhancing the security of Indian tribes with respect to public health emergencies.(4)Reporting(A)In generalNot later than 2 years after the date of enactment of this subsection, and as an addendum to the biennial evaluations required under subsection (k), the Secretary, in coordination with the Director of the Indian Health Service, shall—(i)conduct a review of the implementation of this section with respect to eligible entities described in subsection (b)(1)(D), including any factors that may have limited its success; and (ii)submit a report describing the results of the review described in clause (i) to—(I)the Committee on Indian Affairs, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate; and(II)the Subcommittee on Indigenous People of the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives. (B)Analysis of tribal public health emergency infrastructure limitationThe Secretary shall include in the initial report submitted under subparagraph (A) a description of any public health emergency infrastructure limitation encountered by eligible entities described in subsection (b)(1)(D)..